NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted February 1, 2007
                             Decided February 1, 2007

                                       Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. JOEL M. FLAUM, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

No. 06-2580

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Northern District of
                                              Indiana, Hammond Division
      v.
                                              No. 2:05 CR 205 PS
RONNIE TAYLOR,
    Defendant-Appellant.                      Philip P. Simon,
                                              Judge.

                                     ORDER

       Ronnie Taylor pleaded guilty to one count of carrying a firearm in
furtherance of a drug trafficking offense, see 18 U.S.C. § 924(c), in exchange for the
government dropping three other counts originally charged in the indictment
against him. As part of his plea agreement, Taylor waived the right to appeal his
conviction and sentence on any ground except for ineffective assistance of counsel
relating to the waiver or its negotiation. The district court sentenced him to 60
months’ imprisonment, the mandatory statutory minimum, followed by three years’
supervised release. Despite his waiver, Taylor filed a notice of appeal, but his
appointed counsel moves to withdraw under Anders v. California, 386 U.S. 738
(1967), because he is unable to discern a nonfrivolous basis for the appeal.
Counsel’s supporting brief is facially adequate, and Taylor did not respond to our
No. 06-2580                                                                    Page 2

invitation under Circuit Rule 51(b) to comment on counsel’s submission. We thus
review only the potential issues identified in counsel’s brief. See United States v.
Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

       Counsel first considers whether Taylor might challenge the voluntariness of
his guilty plea. But counsel has indicated that Taylor does not wish to withdraw his
plea, and we have held that a lawyer making an Anders submission should not even
explore questions about a guilty plea unless the defendant wants the plea set aside.
See United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

       Counsel also considers whether any ground exists on which Taylor could
attack his conviction or sentence. But in the plea agreement, Taylor expressly
waived his right to appeal his sentence. Because the appeal waiver stands or falls
with the guilty plea itself, and because the sentence does not exceed the statutory
maximum, counsel properly concludes that any argument not reserved in the appeal
waiver would be frivolous. See United States v. Whitlow, 287 F.3d 638, 640 (7th Cir.
2002); Jones v. United States, 167 F.3d 1142, 1144 (7th Cir. 1999). Moreover, the
one argument that was reserved in the waiver—ineffective assistance of counsel in
negotiating the waiver—would be a claim better suited for collateral review. See
Massaro v. United States, 538 U.S. 500, 504 (2003); United States v. Rezin, 322 F.3d
443, 445 (7th Cir. 2003).

     Accordingly, counsel’s motion to withdraw is GRANTED and the appeal is
DISMISSED.